Title: To Thomas Jefferson from Thomas Gaskins, 17 March 1781
From: Gaskins, Thomas
To: Jefferson, Thomas



Sir
Northumbld. march 17. 1781.

Joseph Hurst, an old offender, was taken up Last night by Capn. McAdam who Commands a Troop of Cavalry in this County,  who Received a Letter from John Gordon Esqr. telling him to have him Secured and sent down to you. I also Receiv’d a Letter, and warrant, from you some time past to have the Said Jos. Hurst taken and sent under a safe Guard to you; but then it was out of my power to Comply with it in the time mentioned; but I should have been glad to have had something from under your hand at present; but as he seems to bid defiance against all men who are friends to the American cause, and its not worth while to have him tried in our County, as the people are so much poisoned by him and others of the same stamp, and there many ought to sheare the same fate, I hope he may be safely keep and not sent to the Enemy, as he may insist on it by haveing a parole from them, which he has taken the opportunity of Boarding every Vessell he could, and, it [is] thought, giving all the intelligence he could to the enemy. If he should be permited to return home he may be worse than if nothing had been done, for our Liveing depends in a great measure on his been Secured, not so much as to my Self, as to the trade; but if he comes back he will boast more than ever and take up more of the people than before, for we are much divided and if we could get shut of a few more it would be much the better for our place. If he should be permited to return, hope he may be confind to a place of safety or secured at his own home, and not be permited to board any Vessell. I am Sir yr. most Obedient & Very Humbl Servt.,

Thos. Gaskins

